Per Curiam.

The owner of a theatre or other place of public amusement is under a duty to exercise ordinary and reasonable care to see that a patron is not injured due to the acts of other persons.
The standard of care which the defendant owed to the plaintiff, a patron of its theatre, should have been properly defined and it was error to charge that defendant owed a ‘ ‘ high degree of care to patrons for their safety.5 ’
Moreover a verdict of $3,000 to plaintiff Patricia Mountakis to compensate her for the injuries which she allegedly sustained, finds no support in the record.
Consequently the judgment, based upon the verdict returned by the jury, may not be permitted to stand.
The judgment should be reversed and new trial ordered, with costs to appellant to abide the event.
Hecht, J. P. and Tilzer, J., concur; Stetjer, J., dissents and votes to dismiss the complaint.
Judgment reversed, etc.